Title: From George Washington to Hancock Eustace, 18 September 1755
From: Washington, George
To: Eustace, Hancock



[Fort Cumberland, Md., 18 September 1755]
To Lieutenant Eustace, of the Virginia Regiment.

You are, until further Orders, appointed to act as Lieutenant in Captain Joshua Lewis’s Company, and are to observe such Orders as you shall receive from him, unless contradicted by your Recruiting Instructions, or any Orders which you shall receive from me hereafter.
You are to proceed to any Place where your Captain shall send you; and are to use your utmost Endeavours in recruiting Men for His Majesty’s Service, under my Command. Given under my hand, the 18th of September, 1755.

G:W.

